—Appeal from an order of the Supreme Court, Otsego County, granting partial summary judgment. The action is on a note signed by appellant and another person as makers. It was a joint note in form and defendant is therefore liable for the entire obligation. One counterclaim alleges that in transactions with plaintiffs defendant had bought on conditional sales contracts goods for $1,500 or less and that the notes did not conform with the provisions of section 64-a of the Personal Property Law as to the size of type used and form of the instruments. The proof before the court showed, however, that the purchases were for business use and such a use is not within the protection of the statute. Order unanimously affirmed, with $10 costs and disbursements. Present — Foster, P. J., Heffernan, Brewster, Deyo and Coon, JJ. [197 Mise. 165.]